United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
C.R., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Detrick, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0828
Issued: September 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 15, 2016 appellant filed a timely appeal from a February 8, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish hearing loss causally
related to factors of his federal employment.
FACTUAL HISTORY
On August 12, 2015 appellant, then a 62-year-old supervisory biological science lab
technician, filed an occupational disease claim (Form CA-2) alleging hearing loss causally
related to factors of his federal employment. He explained that he worked in cage wash and
caretaker positions from December 1984 to August 2009. Appellant indicated that he was
subjected to daily loud noises and that ear protection was not required until approximately three
1

5 U.S.C. § 8101 et seq.

to four years prior to the filing of his claim. He indicated that he first became aware that his
condition was caused by his federal employment on May 19, 2015.
The employing
establishment noted that appellant had been promoted to a supervisor in August 2009 and was
thereafter no longer subjected to daily noise exposure.
By letters dated August 19, 2015, OWCP requested additional information from appellant
and the employing establishment.
In a September 3, 2015 statement, appellant described his exposure to noise from
August 1972 to the present. He advised that in his most recent position, he continued to be
exposed to intermittent noise. Appellant indicated that on May 19, 2015, when tested as part of
his annual examination, he received an audiogram that revealed hearing loss. He advised that he
also had a claim with the Department of Veterans Affairs, filed November 19, 2012, for serviceconnected hearing loss.2
OWCP received an August 7, 2014 survey report for an animal husbandry position that
included noise exposure levels. The levels for cage washing were indicated to be at 85 decibels
or above. OWCP also received hearing conservation reports and audiograms dating from
February 14, 1985 through March 27, 2013, as well as other personnel records.
On September 10, 2015 OWCP received an undated response from K.E., the Chief,
Department of Animal Husbandry, at the employing establishment. K.E. confirmed that the
information provided by appellant was accurate and that he had worked with appellant since
early 1996. He confirmed that appellant had been with the employing establishment since
December 1984 and had worked in all areas of the building dealing with laboratory animal
husbandry. K.E. explained that appellant worked with the animal cage washing equipment, such
as rack and tunnel washers, and was responsible for moving cages and other equipment
throughout the facility. He noted that most of these items were made of stainless steel
construction and rolled on hard plastic rollers that could be very loud. K.E. explained that
appellant’s duties typically involved daily, prolonged exposure to the noise hazards as described
in the provided surveys. In most cases, the exposure would be eight hours per day, five days per
week. In many cases, the duties would also be performed on weekends and holidays, adding
more time to the standard workweek. K.E. advised that standard disposable foam earplugs were
provided. He also provided documentation related to appellant’s employment. K.E. advised that
appellant still had intermittent exposure to noise hazards for approximately two hours per day,
two to three days per week.
In a letter dated October 30, 2015, OWCP advised appellant that additional medical
evidence was needed. In a statement of accepted facts (SOAF), it accepted that from
August 1974 to July 1976 he worked for the U.S. Air Force in flight line maintenance and was
exposed to jet engine noise eight hours a day, five days a week. From December 20, 1984 to the
present, appellant worked for the employing establishment in various positions and was
subjected to various degrees of noise exposure.

2

The record reflects that appellant worked for the U.S. Air Force in flight line maintenance and was exposed to
jet engine noise eight hours a day, five days a week from 1974 to 1976 and had a service-connected disability.
Appellant also had a preexisting right ear condition.

2

The SOAF indicated that from December 20, 1984 to December 14, 1985 when appellant
worked as a laboratory worker, he was exposed to an average of between 84.2 and 92.7 decibels
of noise without ear protection; from December 15, 1985 to August 2, 2008 when he worked as
an animal caretaker, he was exposed to an average of between 84.2 and 92.7 decibels of noise
with mandatory hearing protection; and from August 3, 2008 to the present, when working as a
biological science laboratory technician (Animal), he was exposed to an average of 82 decibels
of noise with mandatory hearing protection. He was also exposed to jet engine noise eight hours
a day, five days a week when he worked for the U.S. Air Force in flight line maintenance from
August 1974 to July 1976.
By letter dated November 2, 2015, OWCP referred appellant for a second opinion
examination, along with a copy of the SOAF, a set of questions, and the medical record to
Dr. Bibhas C. Bandy, a Board-certified otolaryngologist.
In his November 17, 2015 report, Dr. Bandy noted that appellant was seen for evaluation
and management of his gradual hearing loss in both ears, worse in the right. He indicated that
appellant had suffered with continuous ringing noise in both ears for several years. Appellant
also had infrequent momentary loss of balance, but no objective vertigo and no hearing
fluctuation at the time of ataxia. Dr. Bandy noted appellant’s history of federal employment and
his exposure to frequent loud noise exposure up to eight hours daily. He advised that appellant
also had noise exposure in the Air Force. Dr. Bandy related that appellant had no other noise
trauma in his home life. Appellant noted a history of recurrent childhood otitis media and rightsided tympanoplasty surgery when he was a teenager. After surgery he had no otorrhea, or
drainage, from the right ear but hearing did not improve significantly. Dr. Bandy examined
appellant and diagnosed right-sided moderate-to-severe mixed hearing loss due to adhesive tight
middle ear cavity disease with possible ossicular chain disruption or loss of normal alignment.
Appellant had tympanosclerosis of right eardrum and middle ear cavity and possible stapes
fixation in right ear.
Dr. Bandy found bilateral high-tone moderate-to-severe sensorineural hearing loss due to
possible noise exposure, mild deviated nasal septum with chronic rhinitis, and tinnitus both ears.
He noted that appellant had significant hearing loss in the right ear, mixed type, with large air
bone gap. Dr. Bandy found a good cochlear reserve in both ears. When asked if appellant
showed sensorineural hearing loss in excess of what would be expected on the basis of
presbycusis, he responded: “yes to a certain extent.” Dr. Bandy responded “yes” with regard to
whether the sensorineural hearing loss was due to appellant’s federal employment. In comparing
appellant’s current hearing loss to that at the beginning of his exposure, he advised that “to a
certain extent” the hearing loss was in excess of what would normally be predicted on the basis
of presbycusis. Dr. Bandy recommended a hearing aid for the right ear. He indicated that he did
not see active right ear infection for which appellant needed any medical treatment. Audiometric
test results included verification by a certified audiologist on November 12, 2015. Dr. Bandy
found that appellant sustained hearing thresholds of the right ear at 500, 1,000, 2,000, and 3,000
cycles per second of 65, 60, 65, and 50 decibels, respectively and to the left ear at 500, 1,000,
2,000, and 3,000 cycles per second of 15, 20, 25, and 30 decibels, respectively.
OWCP requested that its district medical adviser (DMA) provide an opinion on
impairment. In a January 17, 2016 report, the DMA noted that, per the SOAF, prior to
appellant’s federal employment for the period August 1974 to July 1976, he had worked for the
3

U.S. Air Force in flight line maintenance where he was exposed to jet engine noise eight hours a
day, five days a week. He also noted that he had a history of right ear disease requiring a
tympanoplasty. The DMA explained that these two issues were responsible for the preexisting
right ear hearing loss observed when appellant was first tested by the employing establishment in
1985. He explained that it was important to note that appellant had worked for the employing
establishment for only two months before the first test was performed on February 14, 1985 and
advised that this was not enough exposure time to cause or aggravate noise-induced hearing loss.
The DMA related that, during the federal employment from December 20, 1984 to August 2,
1988, appellant was exposed to potentially hazardous noise levels (above 85 decibels). He also
noted that, from August 3, 2008 to the present, appellant was exposed to noise levels that were
below the hazardous limits (two hours a day at 82 decibels). The DMA also noted that hearing
tests from February 14, 1985 through April 1, 1999 revealed normal hearing in the left ear and
mild-to-moderate high frequency loss in the right ear. He reiterated that “this is a preexisting
condition and unrelated to [f]ederal [e]mployment).” The DMA noted that industrial hearing
tests from February 14, 1985 through April 1, 1991 provided no significant high frequency
change in either ear (as defined as 15 decibels or greater in any high frequency in either ear). He
indicated that any hearing changes after the 1991 testing was unrelated to federal employment as
federal workplace noise exposures were below hazardous noise levels. The DMA opined that,
based upon the medical evidence provided, appellant had preexisting conditions responsible for
the right ear hearing loss and his left ear hearing was normal. He also indicated that appellant’s
preexisting hearing loss was not aggravated by his federal workplace noise exposures.
By decision dated February 8, 2016, OWCP denied appellant’s claim for compensation as
the medical evidence of record failed to establish that the claimed condition was causally related
to the accepted federal employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained in the performance of duty as
alleged, and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for

3

Supra note 1.

4

Gary J. Watling, 52 ECAB 357 (2001).

4

which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by a claimant.
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.5
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment, nor
the belief that the condition was caused, precipitated, or aggravated by his employment, is
sufficient to establish causal relationship.6 The mere fact that a disease or condition manifests
itself or worsens during a period of employment7 or that work activities produce symptoms
revelatory of an underlying condition8 does not raise an inference of causal relation between the
condition and the employment factors.
ANALYSIS
It is undisputed that appellant was exposed to work-related noise from December 20,
1984 to the present in varying levels. It is also undisputed that he worked for the U.S. Air Force
in flight line maintenance and was exposed to jet engine noise eight hours a day, five days a
week from 1974 to 1976 and that he had a service-connected disability. The record also reflects
that appellant had a preexisting right ear condition.
The second opinion physician Dr. Bandy provided a November 17, 2015 report in which
he found significant hearing loss in the right ear, mixed type, and a good cochlear reserve in both
ears. When asked if appellant showed sensorineural hearing loss in excess of what would be
expected on the basis of presbycusis, he responded: “yes to a certain extent.” Dr. Bandy also
responded “yes” in regard to whether the sensorineural hearing loss was due to his federal
employment and whether he recommended a hearing aid for the right ear.
On October 30, 2015 OWCP requested that its DMA review the SOAF and medical
records and provide an opinion on whether appellant sustained hearing loss causally related to
factors of his federal employment and, if so, whether it was ratable permanent impairment.
In his January 17, 2016 report, the DMA noted the history of injury, reviewed the
medical records, and reviewed the SOAF. He concluded that appellant’s hearing loss was not
5

Solomon Polen, 51 ECAB 341 (2000).

6

Robert G. Morris, 48 ECAB 238-39 (1996); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

William Nimitz, Jr., id.

8

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

5

caused or aggravated by his federal workplace noise exposures. The DMA noted that appellant
had a history of right ear disease requiring a tympanoplasty which he determined was responsible
for the preexisting right ear hearing loss as exhibited on the first audiometric test performed at
the employing establishment in 1985. As this first testing occurred only two months after
appellant commenced his federal employment, the DMA determined that the preexisting hearing
loss was not caused or aggravated by workplace exposures. He noted that no significant hearing
loss had occurred between 1985 and 1991 based upon audiometric testing. The DMA
commented that from December 20, 1984 to August 2, 1988 claimant was exposed to hazardous
noise and that after 1991 he was not exposed to hazardous noise levels. He opined that any
changes to appellant’s hearing after the 1991 testing were unrelated to federal employment
factors because the workplace exposures to noise were below hazardous noise levels.
The Board finds that the opinion of the DMA did not fully account for the noise
exposures as set forth in the SOAF. The SOAF indicated that from December 20, 1984 to
December 14, 1985 when appellant worked as a laboratory worker, he was exposed to an
average of between 84.2 and 92.7 decibels of noise without ear protection; from December 15,
1985 to August 2, 2008 when he worked as an animal caretaker, he was exposed to an average of
between 84.2 and 92.7 decibels of noise with mandatory hearing protection; and from August 3,
2008 to the present, when working as a biological science laboratory technician (Animal) he was
exposed to an average of 82 decibels of noise with mandatory hearing protection. He was also
exposed to jet engine noise eight hours a day, five days a week from August 1974 to July 1976
when working for the U.S. Airforce. OWCP’s DMA did not account for each of these noted
periods of noise exposure, nor did he explain whether such exposures were sufficient to cause or
aggravate hearing loss.
It is well established that a physician’s opinion must be based on a complete and accurate
factual and medical background. When OWCP sends medical records and a SOAF to its DMA
and provides a list of questions for resolution, that physician’s opinion must be based on a
complete and accurate factual and medical background.9 Here, the DMA did not base his
decision on the SOAF.
To assure that a report of a medical specialist is based upon an accurate factual
background, OWCP provides information to the physician through the preparation of a SOAF.10
Its procedures provide the necessary information to be contained within the SOAF in order to
provide the physician with a complete and accurate factual history upon which to base his or her
opinion.11 When the physician renders a medical opinion based on an incomplete or inaccurate
history, or does not use the SOAF as the framework in forming his or her opinion, the probative
value of the opinion is diminished.12

9

V.C., Docket No. 14-1912 (issued September 22, 2015).

10

See A.T., Docket No. 14-153 (issued July 2, 2014).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.3
(October 1990).
12

See A.R., Docket No. 11-692 (issued November 18, 2011); Willa M. Frazier, 55 ECAB 379 (2004).

6

The Board thus finds that the January 17, 2016 report of OWCP’s medical adviser is
insufficient on the issue of causal relationship and permanent impairment because the medical
opinion is not based on the SOAF. The Board notes the second opinion physician, Dr. Bandy,
advised that appellant’s hearing loss was caused or aggravated by appellant’s employment and
indicated that there were findings in excess of that expected from presbycusis.
It is well established that proceedings under FECA are not adversarial in nature and,
while the claimant has the burden of proof to establish entitlement to compensation, OWCP
shares the responsibility in the development of the evidence.13 Thus, the Board finds that this
case is not in posture for decision and must be remanded for further development. After such
further development as it deems necessary, OWCP shall issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 8, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: September 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

P.K., Docket No. 08-2551 (issued June 2, 2009).

7

